                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 EASTERN DIVISION
                                  7:18-CR-00020-D-2

    UNITED STATES OF AMERICA                       )
                                                   )
         v.                                        )
                                                   ) MEMORANDUM IN SUPPORT OF
                                                   ) DEFENDANT’S PRO SE MOTOIN FOR
    SAMUEL MONSERRATE-GARCIA,                      ) COMPASSIONATE RELEASE
                                                   )
         Defendant.                                )


        Mr. Samuel Monserrate-Garcia, via undersigned counsel, respectfully moves this

Honorable Court to grant his Motion for Compassionate Release under 18 U.S.C. § 3582(c)(1)(A)

based on the “extraordinary and compelling reasons” presented by his immediate vulnerability to

COVID-19 while detained with a high-risk, chronic medical condition. Moreover, as verified

herein and also attached to said Motion for Compassionate Release pursuant to 18 U.S.C. §

3582(c)(1)(A)(i), Mr. Monserrate-Garcia has now properly exhausted his administrative

remedies.1 According to information gathered and relied on by Mr. Monserrate-Garcia, he filed

the request with the warden and has not heard any reply to his request as of today’s date.

        Mr. Monserrate-Garcia currently suffers from Type 2 Diabetes Mellitus, hypertension, and

hyperlipidemia (high blood cholesterol). Moreover, he has suffered from congestive heart failure,

lung lesions, hypotension, tachycardia, acute pericarditis, seizure disorder, suicidal ideations, and

chronic depression and anxiety, which has only served to compound his medical problems and


1
  Upon information provided by Mr. Monserrate-Garcia, he filed his request for Compassionate
Release with the Warden at Ashland FCI, which was shortly after being made aware of his need
to do so. Unfortunately, Mr. Monserrate-Garcia does not have a copy or receipt of the filing for
inclusion in the Exhibits of this motion. It is reasonably anticipated that this request will either be
denied or the required (30) thirty days will lapse. However, undersigned counsel believed it most
efficient for the Court and Mr. Monserrate-Garcia to promptly file her response on the current
deadline and as such, is not requesting a continuance to wait for such occurrence to transpire.
                                                   1
          Case 7:18-cr-00020-D Document 121 Filed 12/10/20 Page 1 of 15
also places him at the high-risk category of becoming severely ill from COVID-19. (See D.E. 92,

Presentence Report (PSR), page 8, paragraph 36.); also, see Exhibit A, 2019 Medical Records,

page 120 of 125 wherein it states that Mr. Monserrate-Garcia is suffering from hypertension,

diabetes, and seizure while listing the numerous medications needed to try to treat such ailments.

       Mr. Monserrate-Garcia was diagnosed with Type 2 Diabetes Mellitus in September 2006,

meaning that his condition has progressively deteriorated his kidneys and immune system for

almost fourteen (14) years, which further substantiates the impending need for compassionate

release given that his immune system is seriously compromised. (See D.E. 92, Presentence Report

(PSR), page 8, paragraph 36.). Furthermore, Mr. Monserrate-Garcia is designated to Ashland FCI

in Kentucky, where an outbreak of COVID-19 appears to be currently transpiring. (See

https://www.bop.gov/coronavirus/ wherein the public is provided a “snap shot” of one time, which

clearly is subject to deteriorating conditions and an increasing hazard of airborne disease from

moment to moment.) Currently it is being reported that there are 141 inmates and 21 staff members

have contracted the deadly Coronavirus. That being said, Mr. Monserrate-Garcia has just been

informed that there are now 254 inmates and 28 staff members who have actually contracted

COVID-19. This is exceptionally dangerous for Mr. Monserrate-Garcia given his litany of serious

medical problems and consequently being in the high-risk category. Most judges from the Eastern

District of North Carolina, have granted such Compassionate Release Requests where it is

appropriate to show this type of legally-sanctioned mercy, it is respectfully requested that this

Honorable Court also issue an order reducing Mr. Monserrate-Garcia’s sentence to time served

and/or home confinement given that it is appropriate to do so in Mr. Monserrate-Garcia’s

immediate case as well. For example, see United States v. Roberto Pablo Gutierrez, Crim. No.

5:11-CR-149-1-BR, ECF No. 156 (E.D.N.C. April 30, 2020).



                                                2
          Case 7:18-cr-00020-D Document 121 Filed 12/10/20 Page 2 of 15
                                   STATEMENT OF FACTS

       Mr. Monserrate-Garcia was charged and arrested on related state charges on October 7,

2016. On August 7, 2018, without a written plea agreement, Mr. Monserrate-Garcia pled guilty

to Counts 1 and 2 of the Superseding Indictment in violation of 21 U.S.C. §§ 846, 841(a)(1),

841(b)(1)(A), and 18 U.S.C. § 2, and is now currently serving out a 120-month sentence. This

Honorable Court also placed him on five years of supervised release. Mr. Monserrate-Garcia has

been incarcerated since October 7, 2016 and his cited release date is for April 15, 2025.

       Disturbingly, this current COVID-19 outbreak has not been contained in the United States

and certainly and sadly not within our prison walls either. On May 04, 2020 Mr. Monserrate-Garcia

filed his Pro Se Motion for Compassionate Release with the United States District, Eastern District

of North Carolina. (See Exhibit B: Pro Se Motion filed by Samuel Monserrate-Garcia.) Based on

information provided by Mr. Monserrate-Garcia, he filed a request for Compassionate Release

reduction of his sentence with the Warden at Ashland FCI, however, he did not retain copies of

such. Thus, it is respectfully submitted that although he has not proceeded in the best order of

submitting matters, that this Honorable Court still find that he has satisfactorily pursued his

administrative remedies given that all matters have been completed, as required by 18 U.S.C. §

3582(c)(1)(A). Moreover, Mr. Monserrate-Garcia has further followed undersigned’s instructions

after being appointed in order to ensure to the best of his ability he adhered to properly exhausting

his administrative remedies before proceeding herein, which quite candidly further demonstrated

the futility of expending the time to properly exhaust the administrative remedies since they were

clearly denied. That being said, such requirements "may be waived under the following

circumstances: (1) the relief sought would be futile upon exhaustion; (2) exhaustion via the agency

review process would result in inadequate relief; or (3) pursuit of agency review would subject the

petitioner to undue prejudice." Casey v. United States, No. 4: 18-CR-4, 2020 WL 2297 184, at *l

                                                 3
          Case 7:18-cr-00020-D Document 121 Filed 12/10/20 Page 3 of 15
(E.D. Va. May 6, 2020). Accordingly, it is respectfully submitted that this is acceptable under these

urgent and dire circumstances wherein Mr. Monserrate-Garcia initially proceeded on his own in a

pro se fashion doing the best he could and knew how to do at that time. See Haines v. Kerner, 404

U.S 519, 520 (1972).

                                         BACKGROUND

       Congress first enacted 18 U.S.C. § 3582(c)(1) as part of the Comprehensive Crime Control

Act of 1984 to serve as a “safety valve” for judges to assess whether a sentence reduction was

warranted by factors that previously would have been addressed through the abolished parole

system. S. Rep. No. 98-225, at 121 (1983). “This legislative history demonstrates that Congress,

in passing the Comprehensive Crime Control Act of 1984, intended to give district courts an

equitable power to employ on an individualized basis to correct sentences when ‘extraordinary and

compelling reasons’ indicate that the sentence initially imposed on an individual no longer served

legislative objectives.” United States v. Millan, No. 91-CR-685 (LAP), 2020 WL 1674058, at * 5

(S.D.N.Y. Apr. 6, 2020).

       The compassionate release statute empowered courts to reduce a defendant’s sentence

whenever “extraordinary and compelling reasons warrant such a reduction.” 18 U.S.C. §

3582(c)(1)(A)(i). Congress delegated to the U.S. Sentencing Commission the responsibility of

defining what were “extraordinary and compelling reasons.” See 28 U.S.C. § 994(t) (“The

Commission . . . shall describe what should be considered extraordinary and compelling reasons

for sentence reduction, including the criteria to be applied and a list of specific examples.”). It was

not until 2007, more than two decades after the statute was enacted, that the Commission

responded. It issued a guideline stating that “extraordinary and compelling reasons” include

medical conditions, age, family circumstances, and “other reasons.” U.S.S.G. § 1B1.13, app.

n.1(A)-(D).

                                                  4
          Case 7:18-cr-00020-D Document 121 Filed 12/10/20 Page 4 of 15
        Mr. Monserrate-Garcia is unfortunately immunocompromised given his long-standing

internal fight with diabetes, hypertension, and hyperlipidemia. (See Exhibit A, Mr. Monserrate-

Garcia’s 2019 Medical Records.) Mr. Monserrate-Garcia’s request for compassionate release

qualifies under the guidelines as extraordinary and compelling reasons. Application Note 1(A)(ii)

to Guidelines Section 1B1.13 states extraordinary and compelling reasons, which include when

        The defendant is—

(I)     suffering from a serious physical or medical condition;
(II)    suffering from a serious functional or cognitive impairment; or
(III)   experiencing deteriorating physical or mental health because of the aging
        process, that substantially diminishes the ability of the defendant to provide self-
        care within the environment of a correctional facility and from which he or she is
        not expected to recover.

U.S.S.G. § 1B1.13 app. n. 1(A)(ii). Application Note 1(B) identifies extraordinary and compelling

reasons to include Mr. Monserrate-Garcia’s “suffering from a serious physical or medical

condition.” Furthermore, Application Note 1(D) created a catch-all provision, for when the

Director of the BOP determined “there exists in the defendant’s case an extraordinary and

compelling reason other than, or in combination with, the reasons described in subdivisions (A)

through (C).”

        As originally enacted, the statute left sole discretion for filing compassionate release

motions with the Director of the BOP, who adopted a program statement governing compassionate

release that in many ways narrowed the criteria established by the Commission. See BOP Program

Statement 5050.49. During the span of more than three decades, the BOP rarely filed motions on

behalf of inmates who met the eligibility criteria. The Office of the Inspector General for the

Department of Justice concluded in 2013 that “[t]he BOP does not properly manage the

compassionate release program, resulting in inmates who may be eligible candidates for release

not being considered.” Department of Justice, Office of the Inspector General, The Federal Bureau


                                                 5
          Case 7:18-cr-00020-D Document 121 Filed 12/10/20 Page 5 of 15
of   Prisons’   Compassionate      Release   Program     (April    2013),   at   11,   available   at

https://oig.justice.gov/reports/2013/e1306.pdf; see also Department of Justice, Office of the

Inspector General, The Impact of an Aging Inmate Population on the Federal Bureau of Prisons

(May 2015), at 51, available at https://oig.justice.gov/ reports/2015/e1505.pdf (“Although the BOP

has revised its compassionate release policy to expand consideration for early release to aging

inmates, which could help mitigate the effects of a growing aging inmate population…”, decades

of denying such Compassionate Release Reduction Requests are imprinted in its long standing

history); U.S.S.G. § 1B1.13, app. n.4 (admonishing BOP for its past failure to pursue relief on

behalf of eligible inmates). Heeding this criticism, Congress acted.

       The title of Section 603(b) of the First Step Act—“Increasing the Use and Transparency of

Compassionate Release”—leaves no doubt as to Congress’ intent in modifying 18 U.S.C. §

3582(c)(1)(A). Through the First Step Act, enacted December 21, 2018, Congress sought to

resuscitate compassionate release by, inter alia, allowing defendants to directly petition courts for

relief, rather than leaving that power solely in the hands of the BOP. See 18 U.S.C. §

3582(c)(1)(A). “[U]nder the amended statute, a court may conduct such a review also ‘upon

motion of the defendant,’ if the defendant has exhausted all administrative remedies to appeal the

BOP’s failure to bring a motion, or if 30 days has lapsed ‘from the receipt of such a request by the

warden of the defendant’s facility,’ whichever is earlier.” United States v. Decator, No. CCB-95-

0202, 2020 WL 1676219 (D. Md. Apr. 6, 2020) (quoting 18 U.S.C. § 3582(c)(1)(A)(i); Pub. L.

115-391, Title VI, § 603(b), Dec. 21, 2018, 132 Stat. 5239), appealed by the government. In other

words, “a prisoner must exhaust the administrative appeal process, or wait 30 days, before his

claim may be considered” by the court. United States v. Underwood, No. TDC-18-0201, 2020

WL 1820092, at *2 (D. Md. Apr. 10, 2020) (citing cases).

                                          ARGUMENT

                                                 6
          Case 7:18-cr-00020-D Document 121 Filed 12/10/20 Page 6 of 15
       Medical professionals within our country and around the world for that matter have deemed

Mr. Monserrate-Garcia’s vulnerability to COVID-19 as being placed in the high-risk category of

likely not being able to survive the Coronavirus if he contracts it due to his long history of medical

problems.https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-

medical-conditions.html. This constitutes “extraordinary and compelling reasons” for relief. Mr.

Monserrate-Garcia’s underlying medical conditions make him especially vulnerable to COVID-

19, constituting “extraordinary and compelling reasons” for relief. His release does not pose a

danger to the community, and a balancing of the § 3553(a) factors with the risks to Mr. Monserrate-

Garcia posed by COVID-19 warrants relief.

   A. This Honorable Court has the authority to determine that Mr. Monserrate-Garcia’s
      vulnerability to COVID-19 does in fact constitute an “Extraordinary and Compelling
      Reason” for a sentence reduction.

       Many federal judges across the country are holding that they have the authority to define

“extraordinary and compelling reasons” for release under § 1B1.13 app. n. 1(D) and that the risks

associated with COVID-19 can constitute an “extraordinary and compelling reason” for a sentence

reduction. Courts have used their wise and appropriate discretion to provide defendants with relief

under § 3582(c)(1)(A) “even when their circumstances do not fit squarely within the current policy

statement of the Sentencing Commission as reflected in U.S.S.G. §1B1.13.” United States v.

Alexander Salabrarria, Crim. No. 7:00-CR-95-1-BO, ECF No. 125, page 5 (E.D.N.C. April 14,

2020), citing United States v. Mauma, No. 2:08-CR-00758-TC-11, 2020 WL 806121, at *4 (D.

Utah Feb. 18, 2020) (listing cases holding same).

       In United States v. Mel, Judge Chuang held that “[a]s applied to Mel, the COVID-19

pandemic presents ‘extraordinary and compelling reasons’ that warrant the modest sentencing

reduction requested.” 2020 WL 2041674, at *2. Ms. Mel had submitted documents establishing

that she had a thyroid mass that doctors estimated had a 25- to 40-percent chance of malignancy.

                                                  7
          Case 7:18-cr-00020-D Document 121 Filed 12/10/20 Page 7 of 15
While Judge Chuang found he could not “conclude with certainty” that Mel had a health condition

that placed her at particular risk to severe illness from COVID-19, he “nevertheless . . . f[ound]

that the historic COVID-19 pandemic, the fact that Mel has been incarcerated in one of the federal

prisons most profoundly impacted by COVID-19 [FCI Danbury], and the fact that as a result of

the outbreak, she has effectively been prevented from receiving necessary medical care for a

potentially life threatening condition, collectively establish ‘extraordinary and compelling reasons’

within the meaning of 18 U.S.C. § 3852(c)(1)(A).” Id. at 3.

       Judges in districts throughout the United States have recognized that, at least for certain

defendants, COVID-19 presents “extraordinary and compelling reasons” warranting a reduction

in their sentences under the compassionate release statute. Just as in Mr. Monserrate-Garcia’s case,

the Honorable Judge Boyle granted such relief in United States v. Stye Lamar Coleman (4:10-CR-

50BO-1) where Mr. Coleman had hypertension, prediabetes, and was obese. They vary from

individual to individual, which is to be expected, but a common thread attaches them all; that is,

the need to otherwise have a fighting chance at surviving alongside the necessary love of your

family, as opposed to physically suffering and unnecessarily deteriorating once the coronavirus is

contracted by an inmate because of his or her unfortunate medical diseases and concerns or simply

due to the fact that COVID-19 is running rampant across our federal prison system leading to

unnecessary suffering and death amongst the inmates therein. Some of these cases are cited below

to identify the range of which Federal Courts across the country are granting such Compassionate

Release Requests. These cases include, but are not limited to:

   •   United States v. Hansen, No. 17-cr-50062, 2020 WL 2219068 (N.D. Ill. May 7,
       2020) (“[T]he Court cannot discount the risk to Hansen if he contracts coronavirus, as
       reliable information places him in a higher-risk category. Specifically, the presentence
       report documents that he suffers from diabetes, hypertension, high cholesterol, kidney
       disease, and chronic obstructive pulmonary disease, all of which are confirmed risk factors
       for serious illness if one contracts coronavirus.”)


                                                 8
          Case 7:18-cr-00020-D Document 121 Filed 12/10/20 Page 8 of 15
   • United States v. Amarrah, No. 17-20464, 2020 WL 2220008 (E.D. Mich. May 7,
       2020) (shortening 60-month sentence after only 21 months because Amarrah’s “Type II
       diabetes, hypertensive heart disease, cardiac arrhythmia, obstructive sleep apnea, and
       asthma” put him a substantial risk should he contract COVID-19 even though facility had
       no reported cases)


   •   United States v. Quintero, No. 08-cr-6007L, 2020 WL 2175171 (W.D.N.Y. May 6,
       2020) (granting compassionate release to man who “suffers from diabetes, a compromised
       immune system, obesity, and hypertension,” “which make him more susceptible than
       another to contract the virus.”)


   •   United States v. Reid, No. 17-cr-00175-CRB-2, 2020 WL 2128855 (N.D. Cal. May 5,
       2020) (granting compassionate release based on risks COVID-19 presents to individual
       with hypertension, high cholesterol, and Valley Fever, which causes lung infection and
       can result in acute pneumonia);

   •   Casey v. United States, No. 4:18-cr-4, 2020 WL 2297184, at *3 (E.D. Va. May 6,
       2020)(“The Court finds that Petitioner has set forth extraordinary and compelling reasons
       to modify his sentence because of the great risk that COVID-19 poses to a person of his
       age with underlying health conditions.”);


   •   United States v. Rodriguez, No. 2:03-cr-00271-AB-1, 2020 WL 1627331, at *7 (E.D. Pa.
       Apr. 10, 2020) (“Mr. Rodriguez’s circumstances—particularly the outbreak of COVID-19
       and his underlying medical conditions that place him at a high risk should he contract the
       disease—present ‘extraordinary and compelling reasons’ to reduce his sentence.”); and

   •   United States v. Miller, No. 16-cr-20222-1, 2020 WL 1814084, at *4 (E.D. Mich. Apr. 9,
       2020) (“Miller squarely fits the definition of an individual who has a higher risk of falling
       severely ill from COVID-19. . . . Therefore, the Court finds that extraordinary and
       compelling reasons exist for his immediate compassionate release.”).

       There is no question that Section 603(b) of the First Step Act fundamentally changed the

role of the Courts in the compassionate release process, vesting them with the authority to

determine what constitutes extraordinary and compelling reasons for release. This pandemic, as

applied to Mr. Monserrate-Garcia with his current chronic illness and lack of recommended

treatment, is an extraordinary and compelling circumstance.

   B. Mr. Monserrate-Garcia’s Situation Presents an “Extraordinary and Compelling”
      Reason Warranting a Reduced Sentence.


                                                 9
         Case 7:18-cr-00020-D Document 121 Filed 12/10/20 Page 9 of 15
   The Centers for Disease Control have identified several factors that put individuals at higher

risk for severe illness. People With Medical Conditions, CDC.

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-

conditions.html Those underlying conditions include Diabetes and hypertension. Id.


       In a recent study on the virus done in the New York City area, “nearly every patient

hospitalized     with   COVID-19       had    more     than    one    underlying     health   issue.”

https://www.nytimes.com/2020/04/23/health/coronavirus-patients-risk.html. High blood pressure

(hypertension), obesity, and diabetes were the most common underlying conditions. Id. Fifty-seven

percent (57%) of those patients had high blood pressure, forty-two percent (42%) had obesity, and

thirty-four percent (34%) had diabetes. Id. Ninety percent of patients that required ventilators later

died, and those between 18 and 65 experienced a 76% mortality rate. Similarly, as Judge Chuang

noted in a recent opinion ordering the release of a defendant from the Central Treatment Facility

in Washington, D.C., “as of March 2020, three-fourths of individuals who died from COVID-19

in Italy had hypertension.” United States v. Keaton, No. TDC-18-0215, ECF No. 84 at *5 (D. Md.

Apr. 23, 2020) (citing Coreas v. Bounds, No. TDC-20-0780, 2020 WL 1663133, at * 1 (D. Md.

Apr. 3, 2020).

       Mr. Monserrate-Garcia has multiple risk factors identified by the Centers for Disease

Control and studies on those infected and that is “people with more than one underlying medical

condition.” His particular vulnerability to COVID-19 constitutes an extraordinary and compelling

reason for relief given the spread of the virus within the Bureau of Prisons and the likely deadly

impact it would have on him personally if contracted.

       According to the Bureau of Prisons website, 6,477 federal inmates and 1,662 BOP staff

members currently have tested positive for COVID-19, and 153 inmates and 2 BOP Staff Member


                                                 10
         Case 7:18-cr-00020-D Document 121 Filed 12/10/20 Page 10 of 15
have died. Moreover, 141 inmates and 21 staff members are currently reported on the BOP Website

to have contracted COVID-19 at FCI Ashland. However, it is important to note that, that appears

that number is increasing at such a rapid rate that the BOP Website is unable to ensure its accuracy

in real time. This is due to the fact that Mr. Monserrate-Garcia has just been informed by officials

within his BOP that the number has been increased to 254 inmates and 28 staff members who have

contracted the coronavirus. This is exceptionally alarming especially for Mr. Monserrate-Garcia

who is in the high-risk category. BOP, COVID-19 Cases, https://www.bop.gov/coronavirus/.

(These numbers continue to climb up as well as each hour passes.) In total, out of the 124,250

inmates in BOP custody, 11,135 have tested positive for COVID-19, equating to 8.68% of federal

inmates that have tested positive. Id. While the Bureau of Prisons has made efforts to reduce the

spread of the virus throughout the federal prison system, the rate of infection is far higher within

the Bureau of Prisons than within the community at large, and continues to spread at an alarming

rate, as the below graph demonstrates.




       Amid this rapidly-unfolding crisis, the universally-recommended antidote is simple: reduce

the prison population by releasing those whose continued incarceration is not necessary to protect



                                                11
         Case 7:18-cr-00020-D Document 121 Filed 12/10/20 Page 11 of 15
the public so that correctional institutions can better protect those who need to stay incarcerated. 2

Mr. Monserrate-Garcia is exactly the type of individual deserving of compassionate release: he is

at risk of severe illness and, as will be discussed in the next section, his release does not pose a

danger to the community and balancing the 3553(a) factors warrants the requested relief.

   C. The Relevant § 3553(a) Sentencing Factors Warrant Reducing Mr. Monserrate-
      Garcia’s Sentence to Time Served / Adding a Period of Home Confinement as a
      Condition of Supervised Release.

       Under the compassionate release statute, when a defendant establishes the existence of

extraordinary and compelling circumstances justifying relief, courts must consider the relevant

sentencing factors of 18 U.S.C. § 3553(a) to determine whether a sentencing reduction or

modification is warranted. 18 U.S.C. § 3582(c)(1)(A)(i). Here, Mr. Monserrate-Garcia’s

compromised physical health, and the unique danger he faces if he contracts COVID-19 while

being incarcerated especially when considering the cumulative effect of all medical factors

impacting him and becoming severely ill, when combined with the other Section 3553(a)

sentencing factors, clearly warrant relief.

       First, Mr. Monserrate-Garcia pled guilty to Conspiracy to Distribute and possess with

intent to distribute 50 grams or more of Methamphetamine and also to Possession with Intent to

Distribute 50 grams or More of Methamphetamine and Aiding and Abetting on October 7, 2016.




       2
           For example, on March 27, 2020, more than 400 former DOJ leaders, attorneys, and
federal judges sent an open letter to the President, asking that he take immediate action to reduce
the population in correctional facilities to prevent the catastrophic spread of COVID-19, in
particular by commuting the sentences of elderly and medically vulnerable inmates who have
already served a majority of their sentence. See https://fairandjustprosecution.org/wp-
content/uploads/2020/03/Letter-to-Trump-from-DOJ-and-Judges-FINAL.pdf. The same day,
dozens of public health experts made a similar request, asking the President to commute the
sentences of elderly inmates, noting they are at the highest risk of dying from the disease and pose
the smallest risks to public safety. See https://thejusticecollaborative.com/wp-
content/uploads/2020/03/Public-Health-Expert-Letter-to-Trump.pdf.
                                                  12
           Case 7:18-cr-00020-D Document 121 Filed 12/10/20 Page 12 of 15
Thus, while Mr. Monserrate-Garcia’s offense conduct was certainly serious, it did not involve any

weapons, violence, or threats of violence.

       Second, continued incarceration is not necessary to protect the community from the crimes

of the defendant. He is older, weaker and much more vulnerable with his numerous ailments.

Moreover, his serious health conditions also serve as another impeccable deterrent to conducting

himself in the most positive of ways.

       Finally, in this case, like those cited above, a reduction or modification of Mr. Monserrate-

Garcia’s sentence would not diminish the seriousness of the offense, nor would it place the public

in any danger. The extraordinary and compelling circumstances presented by the uncontrolled

spread of COVID-19—compounded by the heightened risks faced by Mr. Monserrate-Garcia,

whose ability to engage in basic self-protective measures is restricted and thus, warrant relief.

       Moreover, Mr. Monserrate-Garcia has an immediate release plan. He has a close

relationship with his older brother Santiago Monserrate-Garcia. Santiago resides in Maple Hill,

North Carolina and plans on having Samuel live with him and work in Onslow County upon his

release. Santiago lives with his wife and two kids on a farm in Maple Hill and used to be in the

restaurant business where he hopes to have Samuel assist upon his release once the restaurant

industry reboots after the COVID-19 pandemic is over. Accordingly, if this Honorable Court

grants his compassionate release, Mr. Monserrate-Garcia’s older brother, Santiago, will do

everything he can to support Mr. Monserrate-Garcia emotionally and otherwise since their goals

will certainly be aligned with both the Court’s and Mr. Monserrate-Garcia’s as well; that is, to

compassionately permit Mr. Monserrate-Garcia to receive the proper medical care and succeed on

the outside while preventing him from having to unnecessarily and inhumanely further suffer and

deteriorate in custody.



                                                 13
         Case 7:18-cr-00020-D Document 121 Filed 12/10/20 Page 13 of 15
                                           CONCLUSION

       Mr. Monserrate-Garcia has demonstrated extraordinary and compelling reasons for

compassionate release and respectfully requests this Honorable Court to reduce his sentence to

time served and/or add a period of home confinement as a condition of supervised release.


       Respectfully submitted, this the 10th day of December 2020.


                                            GUIRGUIS LAW, PA

                                            /s/ Nardine Mary Guirguis
                                            Nardine Mary Guirguis
                                            PANEL Attorney
                                            434 Fayetteville St., Suite 2140
                                            Raleigh, North Carolina 27601
                                            Telephone: (919) 832-0500
                                            Facsimile: (919) 246-9500
                                            nardine@guirguislaw.com

                                            Designation: CJA Appointed




                                              14
         Case 7:18-cr-00020-D Document 121 Filed 12/10/20 Page 14 of 15
                                  CERTIFICATE OF SERVICE

       I hereby certify that the foregoing document was served upon the Assistant Attorney for

the United States electronically at the following address:



                              Scott A. Lemmon
                              Assistant United States Attorney
                              Scott.lemmon@usdoj.gov
                              150 Fayetteville Street, Suite 2100
                              Raleigh, North Carolina 27601



       This 10th day of December 2020.



                                      GUIRGUIS LAW, PA

                                      /s/ Nardine Mary Guirguis
                                      Nardine Mary Guirguis
                                      PANEL Attorney




                                                15
         Case 7:18-cr-00020-D Document 121 Filed 12/10/20 Page 15 of 15
